Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott Davis, Jr., appeals the district court’s order denying eight motions in a closed civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Davis v. Shekita, No. 5:12-cv-00504-H (E.D.N.C. Apr. 5, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED